Former opinion modified:

Letton, J.
To avoid a possible misapprehension, suggested by the appellee in the brief on motion for rehearing, the directions to the district court are modified so as to read, “with directions to specifically enforce the contract upon full compliance with its terms, except that the right of way of the Union Pacific Railroad Company across the land shall not be included in the conveyance. ’ ’
In other respects the opinion and judgment of this court is adhered to, and the motion for rehearing is
Overruled.
Sedgwick, J., not sitting.